Title: To George Washington from William Russell, 8 September 1798
From: Russell, William
To: Washington, George



Much respected Sir
Middletown in Connecticut8 September 1798

As my custom is to keep my Ram’s seperate from my Flock untill the middle of the month of October I had fixed the first week in September for forwarding a Ram reserved in consequence of what passed when I had the pleasure of paying my respects to you at Mount Vernon, but an interruption of our usual intercourse with New York occasion’d by the alarming sickness that prevails there, unavoidably prevents me from executing my purpose of shipping the Sheep with the Chaff Engine which is just compleated—I regret the delay & am sure you will also join me in lamenting the cause of it, but I thought it right to apprize you of the circumstance in order that during its’ unavoidable protraction you may order such Ewes to be reserved for the use of this Ram as you chuse to put to him—I shall send him by the very first Vessell from New York which has suitable accommodations for him, consigned to Mr Thomas Porter in Alexandria with a request that he will forward him to Mount Vernon—I shall be obliged by your acceptance of him—It is a Yearling rear’d in this place, & in two Years time is likely to be a valuable Sheep—He is in my Judgment superior to any I have seen upon the Continent, one only excepted which is now in my Flock, but which it is my intention to ask your

acceptance whenever I leave the Continent, if I do not breed a better, a ⟨point⟩ I am & shall endeavor after every year—A Friend in England has recently wrote me to procure him some early wheat for seed—if it will be agreable to you to order to Mr Porter, any quantity that may fill 5 or 6 flour barrell’s, or any other Cask’s your Store may aford more suitable for the purpose of containing 10 to 15 Bushell, I shall desire Mr Porter to account with you for it. The Chaff Engine Cost 30£—I beg to make my best acknowledgments to yourself Sir & to your good Lady for your Hospitality, Politeness and Condescension during the visit I had the honor of making at Mount Vernon, & to assure you that I rejoice your health & capacities for extensive usefulness are continued; & most devoutly wish they may long remain to gratify the hope’s, & enrapture the feelings of American’s, whom I now with pleasure contemplate, as taking their rank among the Nations, and entitling themselves to the esteem and respect of the World—That every good may attend you here, & for ever, is devoutly wishd by Sir Your sincere & obedient Servt

Willm Russell

